EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Briscoe on 18 August 2022.
In the amendment to the claims filed 06/24/2022, the following claims have been replaced as shown below:
28.	(currently amended) A method comprising:
selecting a non-infant human with autism spectrum disorder and one or more associated symptoms selected from neurobehavioral symptoms,  gastrointestinal symptoms, and combinations thereof;
selecting an effective amount of one or more synthetic human milk oligosaccharides (HMOs) chosen from the group consisting of 2′-fucosyllactose (2′-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), lacto-N-fucopentaose I (LNFP-I), lacto-N-tetraose (LNT), lacto-N-neotetraose (LNnT), and combinations thereof, the amount of chosen HMOs effective for increasing a relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of a non-infant human; 
shifting the gastrointestinal microbiota of the non-infant human away from a proteolytic metabolism toward a saccharolytic metabolism by increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human and causing a delayed increase of butyrate in colon of the non-infant human by administering the effective amount of the chosen HMOs to the non-infant human, wherein during an initial treatment phase, the effective amount is a daily dosage for non-infants of from about 3 g to about 10 g per day; and
 
reducing frequency and/or severity of the one or more symptoms associated with the autism spectrum disorder (“ASD”) in the non-infant human by administering the effective amount of the chosen HMOs to the non-infant human.
29.	(currently amended) The method of claim 28, wherein the one or more chosen synthetic HMOs consist of a mixture of one or more neutral fucosylated HMOs selected from 2′-FL, 3-FL, DFL, and LNFP-I,and one or more neutral non-fucosylated HMOs selected from LNT and LNnT.
30.	(currently amended) The method of claim 29, wherein the mixture 
31.	(currently amended) The method of claim 28[[30]], further comprising reducing a concentration of detrimental proteolytic metabolites in the blood and/or feces of the non-infant human.
32.	(currently amended) The method of claim 28[[31]], wherein the detrimental proteolytic metabolites in the gastrointestinal tract of the non-infant human are selected from ammonia, branch short-chain fatty acids, and combinations thereof.
33.	(currently amended) The method of claim 28[[31]], wherein the concentration of ammonia in the gastrointestinal tract of the non-infant human is reduced by at least 10% relative to the concentration of ammonia in the gastrointestinal tract of the non-infant human prior to the administration of the composition.
34.	(currently amended) The method of claim 28[[31]], wherein the concentration of short-chain branch fatty acids in the gastrointestinal tract of the non-infant human is reduced by at least 10% relative to the concentration of branch short-chain fatty acids in the gastrointestinal tract of the non-infant human prior to the administration of the composition.
38.	(currently amended) A method comprising:
selecting a non-infant human with autism spectrum disorder and one or more associated symptoms selected from neurobehavioral symptoms,  gastrointestinal symptoms, and combinations thereof;
selecting an effective amount of one or more synthetic human milk oligosaccharides (HMOs) chosen from the group consisting of 2′-fucosyllactose (2′-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), lacto-N-fucopentaose I (LNFP-I), lacto-N-tetraose (LNT), lacto-N-neotetraose (LNnT), and combinations thereof, the amount of chosen HMOs effective for increasing a relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of a non-infant human; 
shifting the gastrointestinal microbiota of the non-infant human away from a proteolytic metabolism toward a saccharolytic metabolism by increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human and causing a delayed increase of butyrate in the colon of the non-infant human by enterally administering the effective amount of the chosen HMOs to the non-infant human, wherein during an initial treatment phase, the effective amount is a daily dosage for non-infants of from about 3 g to about 10 g per day; and
reducing the one or more neurobehavioral symptoms of the autism spectrum disorder and reducing gastrointestinal symptom severity or improving gut barrier function in the non-infant human by administering the selected effective amount of the chosen HMOs.
39.	(currently amended) The method of claim 38, further comprising decreasing a concentration of proteolytic metabolites selected from ammonia, branched short chain fatty acids, and combinations thereof in the gastrointestinal tract of the non-infant human.
42.	(currently amended) A method comprising:
selecting a non-infant human with autism spectrum disorder and one or more gastrointestinal symptoms associated with gut dysbiosis;
 selecting an effective amount consisting of at least one synthetic human milk oligosaccharide (“HMO”) selected from 2′-FL, 3-FL, DFL, LNnT, LNT, and mixtures thereof, the selected amount effective to increase the relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human, wherein during an initial treatment phase, the effective amount is a daily dosage for non-infants of from about 3 g to about 10 g per day; shifting the gastrointestinal microbiota of the non-infant human away from a proteolytic metabolism toward a saccharolytic metabolism by increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human and causing a delayed increase of butyrate in colon of the non-infant human by administering the effective amount of the chosen HMOs to the non-infant human; 
reducing by at least 10 percent, a concentration of at least one detrimental proteolytic metabolite selected from ammonia and branched short-chain fatty acids, in the gastrointestinal tract of the non-infant human relative to a concentration of the at least one detrimental proteolytic metabolite prior to the administration of the composition; and
reducing severity and/or frequency of one or more autism spectrum symptoms in the non-infant human.


	The amendment filed 24 June 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-27 have been canceled. The said claims were canceled in a preliminary amendment.
2. No new claims have been added.
3. Claims 28-36, 38 and 42-47 have been amended. 
4. Remarks drawn to rejections under 35 USC 102, 103 and double patenting.
5. An affidavit under 37 CFR 1.130(a) by Bruce McConnel and Louise Christine Vigsnaes.
	Claims 28-47 are pending in the case. Support is seen throughout the specification and examples for the claim amendments.
	Applicant has filed a Declaration of Attribution under 37 CFR 1.130(a) invoking one or more Prior Art exceptions under AIA  102(b). This disqualifies McConnell (‘637 publication) as prior art.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a method of reducing the frequency and/or severity of one or more symptoms of autism spectrum disorder and increasing the relative abundance of Bifidobacterium adolescentis in a non-infant human via administration of an effective amount of specific human milk oligosaccharides. McConnell is not prior art. Gotham, Herbert and Spiloti do not teach, suggest or provide the motivation to arrive at the instant invention. Chow fails to disclose selecting the claimed HMO’s as effective ingredients for increasing relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of a non-infant human. Chow also discloses assays which show that the HMO’s recited in the claims are not effective for increasing the relative abundance of Bifidobacterium adolescentis.
The combined teachings of the prior art do not render the instant claims obvious.
The Terminal Disclaimers filed 07/27/2022 and 08/19/2022 been approved and entered into the record. This overcomes the double patenting rejections of record in view of the amendments, which overlap with those of the cited patents and copending applications even without the additional references.
Therefore, pending claims 28-47 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623